Exhibit 10.2
EXECUTION


AMENDMENT NO. 2
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 2 dated as of August 8, 2016 (this “Amendment”), between STERLING
NATIONAL BANK (the “Buyer”) and M/I FINANCIAL, LLC (the “Seller”).
RECITALS
The Buyer and the Seller are parties to that certain Amended and Restated Master
Repurchase Agreement, dated as of November 3, 2015 (as amended by Amendment No.
1, dated as of December 2, 2015, the “Existing Repurchase Agreement”; as amended
by this Amendment, the “Repurchase Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement.
The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain other agreed upon revisions to the terms of the Existing Repurchase
Agreement.
Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:
SECTION 1.Section 11(1)(m). Section 11(1)(m) of the Existing Repurchase
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
“(m)    Scheduled Indebtedness. All Indebtedness which is presently in effect
and/or outstanding as of June 30, 2016 is listed on Schedule 4 hereto, and no
defaults or events of default exist thereunder.”


SECTION 2.    Certain Financial Condition Covenants. Section 7 of Schedule 2 of
the Existing Repurchase Agreement is hereby amended by:
2.1    deleting subclause (a) in its entirety and replacing it with the
following:
(a)    Maintenance of Tangible Net Worth plus Subordinated Debt. The Seller
shall maintain a Tangible Net Worth plus Subordinated Debt of not less than
$12,500,000.
2.2    amend sublcause (f) by deleting the phrase “Maximum Aggregate Purchase
Price” and replacing it with “Maximum Purchase Price”.
2.3    deleting sublcause (g) in its entirety and replacing it with the
following:
(g)     Maintenance of Liquidity. The Seller shall ensure that, as of the end of
each calendar month, it has Liquidity of an amount not less than $6,250,000.
2.4    Deleting subclause (i) in its entirety and replacing it with the
following:


1
LEGAL02/36521168v4

--------------------------------------------------------------------------------




(i)    Indebtedness√. Without the prior written consent of Buyer, Seller shall
not incur any additional material Indebtedness (other than (i) the Scheduled
Indebtedness, (ii) usual and customary accounts payable for a mortgage company,
and (iii) other Warehouse Facilities. Seller shall give Buyer prior notification
of it entering into any other Warehouse Facilities.
2.5    adding the following defined terms to subclause (k) in their proper
alphabetical:
“Liquidity” shall mean, as of any applicable date of determination, the sum of
(a) cash and Cash Equivalents (excluding Restricted Cash≈ or cash pledged to
Persons other than Buyer) on such date of determination, plus (b) the aggregate
unused availability (after giving effect to the applicable borrowing base) on
such date of determination, under this Agreement, the Warehousing Agreement, and
any other Warehouse Facility (other than the Warehousing Agreement).
“Subordinated Debt” shall mean, as of the date of determination thereof, all
indebtedness which has been subordinated in writing to the obligations owing to
Buyer on terms and conditions acceptable to Buyer.
2.6    deleting the definition of “Scheduled Indebtedness” and “Warehouse
Facility” contained in subsection (k) in their respective entireties and
replacing them with the following:
“Scheduled Indebtedness” shall mean the Indebtedness of Seller set forth on
Schedule 4 hereto, in each case, as increased, extended, amended, modified,
supplemented or restated from time to time, including Indebtedness under the
Second Amended and Restated Mortgage Warehousing Agreement dated June 24, 2016
with Comerica Bank, as agent, and the other lenders party thereto (as the same
may be amended, modified, supplemented or restated from time to time, the
“Warehousing Agreement”).
“Warehouse Facility” shall mean any warehouse, loan, repurchase or other
mortgage financing facility, early purchase program or As-Soon-as-Pooled-Plus
program, or other arrangement for incurring Indebtedness secured by Seller’s
Mortgage Loans.
2.7    Schedule 4 attached hereto shall be added as Schedule 4 to the Existing
Repurchase Agreement.
SECTION 3.    Form of Compliance Certificate. Exhibit F of the Existing
Repurchase Agreement is hereby amended by deleting such exhibit in its entirety
and replacing it with Annex A attached hereto.
SECTION 4.    Representations and Warranties. Other than as previously disclosed
to Buyer, Seller hereby represents and warrants to the Buyer that it is in
compliance with all the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred and is continuing, and hereby confirms and


2
LEGAL02/36521168v4

--------------------------------------------------------------------------------




reaffirms the representations and warranties contained in Section 11 of the
Existing Repurchase Agreement.
SECTION 5.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:
5.1    Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:
(b)    this Amendment, executed and delivered by the duly authorized officers of
the Buyer and the Seller; and
(c)    such other documents as the Buyer or counsel to the Buyer may reasonably
request.
5.2    Legal Fees. Seller shall have paid to Buyer’s counsel all legal fees
incurred in connection with this amendment.
SECTION 6.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts each of which shall constitute one and the same instrument, and
each party hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment in
Portable Document Format (PDF) or by facsimile shall be effective as delivery of
a manually executed original counterpart of this Amendment.
SECTION 8.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.
[Remainder of page intentionally left blank]




3
LEGAL02/36521168v4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
 
STERLING NATIONAL BANK, as Buyer
 
By:
Name:
Title:
 
M/I FINANCIAL, LLC, as Seller
 
 By:
Name:
Title:







Signature Page to Amendment No. 2 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------






ANNEX A TO AMENDMENT NO. 2
EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
I, ___________________, do hereby certify that I am the [duly elected, qualified
and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of M/I Financial, LLC
(“Seller”). This Certificate is delivered to you in connection with Section
12(d)(iv) of the Amended and Restated Master Repurchase Agreement dated as of
November 3, 2015, between M/I Financial, LLC and Sterling National Bank (as
amended from time to time, the “Agreement”), as the same may have been amended
from time to time. Capitalized terms shall have the meaning set forth in the
Agreement. I hereby certify that, as of the date of the financial statements
attached hereto and as of the date hereof, M/I Financial, LLC is and has been in
compliance with all the terms of the Agreement and, without limiting the
generality of the foregoing, I certify that:
Maintenance of Tangible Net Worth plus Subordinated Debt. The Seller has
maintained a Tangible Net Worth* plus Subordinated Debt§ of not less than
$12,500,000. A detailed summary of the calculation of the Seller’s Tangible Net
Worth is set forth on Schedule 1 hereto.
Maintenance of Ratio of Indebtedness to Tangible Net Worth. The Seller has
maintained the ratio of (a) Indebtedness less Subordinated Debt to (b) Tangible
Net Worth plus Subordinated Debt no greater than 10:1. A detailed summary of the
calculation of the Seller’s ratio of Indebtedness to Tangible Net Worth is set
forth on Schedule 1 hereto.
Maintenance of Profitability. Seller has not permitted, for any Test Period, Net
Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00. A detailed
summary of the calculation of Seller’s Net Income is set forth on Schedule 1
hereto.
Guarantees. Seller has not created, incurred, assumed or suffered to exist any
Guarantees, except to the extent reflected in the Seller’s Financial Statements
or notes thereto.
Total Warehouse Capacity. Seller has ensured that the Maximum Purchase Price
does not exceed 50% of the total aggregate maximum availability under its
Warehouse Facilities (whether drawn or undrawn).
Maintenance of Liquidity. The Seller has maintained, as of the end of each
calendar month, it has Liquidity in an amount not less than $6,250,000.
Warehouse Lines. All warehouse lines of Seller existing on the date hereof are
listed on Schedule 3 hereto.


Annex A-1
LEGAL02/36521168v4

--------------------------------------------------------------------------------





Limitation on Dividends and Distributions. Upon the occurrence and after the
continuance of an Event of Default, Seller has not made any payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity interest
of Seller, whether now or hereafter outstanding, or made any other distribution
or dividend in respect of any of the foregoing or to any shareholder or equity
owner of Seller, either directly or indirectly, whether in cash or property or
in obligations of Seller or any of its consolidated Subsidiaries.
Financial Statements. The financial statements attached fairly present in all
material respects the financial condition and results of operations of Seller
and its consolidated Subsidiaries and the financial condition and results of
operations of Seller, in accordance with GAAP, consistently applied, as at the
end of, and for, the calendar month ending on [DATE] (subject to normal year-end
adjustments).
Originations. Attached hereto as Schedule 2 is a true and correct summary of all
Mortgage Loans originated by Seller for the calendar month ending [DATE] and for
the year to date ending [DATE].
Documentation. Seller has performed the documentation procedures required by its
operational guidelines with respect to endorsements and assignments, including
the recordation of assignments, or has verified that such documentation
procedures have been performed by a prior holder of such Mortgage Loan.
Compliance. Seller has observed or performed in all material respects all of its
covenants and other agreements, and satisfied every condition, contained in the
Agreement and the other Program Documents to be observed, performed and
satisfied by it. [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]
Regulatory Action. Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened. Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could adversely
impact Seller’s business. [If so, Seller shall describe the situation in
reasonable detail and describe the action that Seller has taken or proposes to
take in connection therewith.]
No Default. No Default or Event of Default has occurred or is continuing. [If
any Default or Event of Default has occurred and is continuing, Seller shall
describe the same in reasonable detail and describe the action Seller has taken
or proposes to take with respect thereto, and if such Default or Event of
Default has been expressly waived by Buyer in writing, Seller shall describe the
Default or Event of Default and provide the date of the related waiver.]


Annex A-2
LEGAL02/36521168v4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have set my hand this _____ day of ________, ________.
M/I Financial, LLC
By: _______________________________    
Name: _____________________________    
Title: ______________________________    








Annex A-3
LEGAL02/36521168v4

--------------------------------------------------------------------------------





SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE
CALCULATIONS OF FINANCIAL COVENANTS

As of the month ended: [Date]
Covenant
Actual
Requirement
Compliance
(Y/N)
TNW (including Sub Debt)*
 
$12,500,000
 
Leverage**
 
10:1
 
Quarterly Profitability ***
 
>1
 
Liquidity ****
 
$6,250,000
 
Total Warehouse Covenant*****
 
< 50% of Maximum Purchase Price
 
Limitations on Dividends and Distributions
 
< 50% of Net Income
 



*
TNW Calculation


Book Net Worth
 
Less:
 
Prepaid Expenses
 
Intercompany Receivables
 
Employee Receivables
 
Restricted Cash
 
Deposits
 
Goodwill
 
Other
 
Tangible Net Worth
 



**


Leverage:
 
Indebtedness (excluding Sub Debt)
 
TNW (including Sub Debt)
 



***


Net Income:
 
Monthly
 
As of Most Recent Quarter
 



Annex A-4
LEGAL02/36521168v4

--------------------------------------------------------------------------------







****


Liquidity:
 
Unrestricted Cash
 
Cash Equivalents
 
Available Borrowing Capacity
 





*****


Total Warehouse Covenant
 
Total Warehouse Lines
 
50% of Maximum Purchase Price
 





Annex A-5
LEGAL02/36521168v4

--------------------------------------------------------------------------------





SCHEDULE 2 to OFFICER’S COMPLIANCE CERTIFICATE


PRODUCTION INFORMATION (banked)


 
Monthly
Year to Date
Conventional Conforming
 
 
FHA/VA
 
 
Agency High Balance
 
 
Jumbo
 
 
TOTAL
 
 
% Refinance
 
 
% Purchase
 
 
% Retail
 
 
% Wholesale
 
 







Annex A-6
LEGAL02/36521168v4

--------------------------------------------------------------------------------





SCHEDULE 3 to OFFICER’S COMPLIANCE CERTIFICATE


WAREHOUSE LINES




 
Line Amount
Amount Outstanding
Expiration Date
Sterling National Bank
 
 
 
Comerica Bank
$125,000,000 ($150,000,000 during each Step-Up Period)
 
June 23, 2017
 
 
 
 





Annex A-7
LEGAL02/36521168v4

--------------------------------------------------------------------------------





Schedule 4


[to be populated]


Annex A-8
LEGAL02/36521168v4